UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Zacks All-Cap Core Fund (Class A:CZOAX) (Class C: CZOCX) Zacks Market Neutral Fund (Class A:ZMNAX) (Class C:ZMNCX) Zacks Small-Cap Core Fund (ZSCCX) ANNUAL REPORT November 30, 2013 Zacks All-Cap Core Fund Zacks Market Neutral Fund Zacks Small-Cap Core Fund Each a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 4 Schedules of Investments 7 Statements of Assets and Liabilities 24 Statements of Operations 26 Statements of Changes in Net Assets 28 Statement of Cash Flows 31 Financial Highlights 32 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 46 Supplemental Information 47 Expense Example 52 This report and the financial statements contained herein are provided for the general information of the shareholders of the Zacks Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.zacksfunds.com Dear Shareholders: We are pleased to provide the annual report for the Zacks Market Neutral Fund, Zacks All-Cap Core Fund and the Zacks Small-Cap Core Fund for the one year period ending November 30, 2013. During the past year the firm has maintained its investment methodology of using earnings estimate revisions in the investment process which seeks to generate returns in excess of the funds’ benchmarks. Zacks Market Neutral Fund The Zacks Market Neutral Fund posted a loss this year of -7.52% for the one year period ending November 2013, lagging our expectations and the Strategy’s historical potential. We are optimistic that a turnaround in performance will materialize based on enhancements we have been making to the Strategy. The enhancements are improvements to the stock selection model as well as the addition of experienced staff. Additionally, the major impediment to performance over the last several years, the historical low interest rate environment, seems to be in its last innings. The low interest rates reduce the interest earned (the short rebate) on the short stock positions to virtually zero from an average 2-3 percent a year. Even more detrimental to the Market Neutral Strategy has been the “easy money environment,” which spawned a merger and acquisition (M&A) and private equity mania from all conceivable entities. That buyout mania has been especially difficult on our short positions.Additionally, hedge funds have begun rolling out “long only” strategies, as their returns have lagged the stock market; we are even more convinced that the environment for market neutral investing has dramatically improved. Investing in the market neutral strategy provides an asset allocation instrument that has very little correlation with investments in either the stock or fixed income markets. Over time this reduces the volatility (risk) of an investor’s overall portfolio, enhancing the potential for risk-adjusted growth.Different investment strategies have their time and place; the key for investor’s is to keep their long term goals in sight. Zacks All-Cap Core Fund In an extremely strong equity market in 2013 the Zacks All-Cap Core Fund performed below its benchmark. The Fund underperformance was attributable to the following: In this type of equity environment indices tend to out-perform active managers. The Fund had a lower dividend yield, slight underweighting in financials and a slight overweighting in consumer staples through 2013. 1 Entering 2014 the only significant variance in sector weights compared to our benchmark is an overweight in Industrials. This is based on the outlook that we will see an increase in capital spending globally after several years of below average spending. We anticipate another strong year for the equity markets and for our relative performance to improve. We expect our improvement will be driven by enhancements we have made to our investment model by targeting industry weighting based on our stock selection. In conjunction to model enhancements the firm has added two very experienced analysts to the portfolio team. Zacks Small-Cap Core Fund Zacks Small-Cap Core fund returned 48.24% for the one year period ending November 2013. The return was ahead of its benchmark, the Russell 2000 index, which returned 40.99% during this period. An accommodative Federal Reserve able and willing to respond to economic and fiscal uncertainties and the steadily improving US economy kept the markets rising. Supportive actions by central banks in Europe and Japan also helped. Markets were increasingly confident that the lingering effects of financial crises in the US and around the world were well taken care of. With the prospects for future US growth looking bright and inflation staying low, investors were willing to take on more equity risk, especially that of riskier parts of equities such as small-cap stocks. If the US economy continues on its growth path, inflation stays low, and the central banks remain supportive of the markets, increased risk appetite on part of investors can be sustained. This can continue to produce better returns for smaller cap stocks. The Fund’s performance was helped by our process of selecting small cap stocks with upward earnings estimate revisions and not taking major sector bets relative to the benchmark.In addition, a positive side effect of this process was an emphasis on smaller companies held by the Fund which were more levered to the prospects of future US economic growth who outperformed compared to larger and less levered companies. Conclusion The overall U.S. financial market backdrop remains positive. Valuations remain attractive for stocks, the world economy appears headed towards more growth, and the risks from event-driven politics appear to be falling away. We remain bullish on U.S. equities in 2014, as equities remain attractive based on relative valuations compared to bonds. Sincerely, Ben Zacks Mitchell Zacks Portfolio Co-Manager Portfolio Co-Manager Zacks Funds Zacks Funds 2 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. Investment Risk. An investment in the Funds is subject to risks, and you could lose money on your investment. There can be no assurance that a Fund will achieve its investment objective. Equity Risk. A principal risk of investing in the Funds is equity risk, which is the risk that the value of the securities held by a Fund will fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by a Fund participate, or factors relating to specific companies in which a Fund invests. Risks of Mid-Cap and Small-Cap Companies. The securities of small-cap or mid-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger companies or the market averages in general. In addition, such companies typically are subject to a greater degree of change in earnings and business prospects than are larger, more established companies. Income and Distribution Risk. The income that shareholders receive from a Fund through annual distributions is based primarily on the dividends and interest the Fund earns from its investments. Dividend payments a Fund receives can vary widely and there is no guarantee that they will be paid at all. Foreign Investment Risk. Although the Funds will limit their investment in securities of foreign issuers to ADRs and Canadian issuers, a Fund’s investment in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers. Adverse political, economic or social developments could undermine the value of a Fund’s investments or prevent a Fund from realizing the full value of its investments. Short Sales Risk.As part of its investment strategies, the Zacks Market Neutral Fund will sell stocks short.There are risks involved in selling stock short including the possibility that the Fund may not be able to close out a short position at a particular time or at a particular price.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. Please refer to the prospectus for more complete risk information.In addition to the risks described, there are certain other risks related to investing in the Funds. These risks are described further in the Prospectus and Statement of Additional Information. Past Performance is no guarantee of future results. Performance shown represents that of the Fund’s Class A Shares at NAV. 3 Zacks All-Cap Core Fund FUND PERFORMANCE at November 30, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the Russell 3000 Index.Results include the reinvestment of all dividends and capital gains. The Russell 3000 Index is a broad representation of the U.S. equity market.The index does not reflect expenses, fees or sales charge, which would lower performance.This index is unmanaged, not available for investment. Average Annual Total Returns as of November 30, 2013 Before deducting maximum sales charges 1 Year 3 Years 5 Years Since Inception (12/5/05) Class A¹ 25.65% 15.05% 14.42% 5.85% Class C² 24.71% 14.21% 13.57% 5.05% After deducting maximum sales charges Class A¹ 18.43% 12.80% 13.07% 5.07% Class C² 23.71% 14.21% 13.57% 5.05% Russell 3000 Index 31.71% 17.78% 18.54% 7.14% The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (888) 453-4003. Gross and net expense ratios for Class A shares are 2.04% and 1.65%, respectively, and for Class C shares are 2.79% and 2.40% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect until March 31, 2016. ¹ Maximum sales charge for Class A shares is 5.75%.No deferred sales charge will be imposed on any purchase. ² Class C shares are subject to a Contingent Deferred Sales Charge of 1.00% on any shares sold within 12 months of owning them and 0.50% during months 13-18. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 4 Zacks Market Neutral Fund FUND PERFORMANCE at November 30, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the Citigroup 3 Month T-Bill Index.Results include the reinvestment of all dividends and capital gains. The Citigroup 3 Month T-Bill Index consists of equal dollar amounts of three-months Treasury bills that are purchased at the beginning of each of three consecutive months.As of each bill matures, all proceeds are rolled over or reinvested in a new three-month bill.Performance for the Citigroup 3 Month T-Bill Index is not available from 7/24/08 (the Fund’s inception date). For that reason, performance for the benchmark is shown from July 31, 2008.The index does not reflect expenses, fees or sales charge, which would lower performance.This index is unmanaged, not available for investment. Average Annual Total Returns as of November 30, 2013 Before deducting maximum sales charges 1 Year 3 Years 5 Years Since Inception (7/24/08) Class A¹ -7.52% -0.65% -2.80% -3.03% Class C² -8.22% -1.39% -3.52% -3.74% After deducting maximum sales charges Class A¹ -12.87% -2.60% -3.93% -4.10% Class C² -9.14% -1.39% -3.52% -3.74% Citigroup 3 Month T-Bill Index 0.05% 0.07% 0.11% 0.19% The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (888) 453-4003. Gross and net expense ratios for Class A shares are 4.70% and 4.36%, respectively, and for Class C shares are 5.45% and 5.11% respectively, which are the amounts stated in the current prospectus as of the date of this report. The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect until March 31, 2016. ¹ Maximum sales charge for Class A shares is 5.75%.No deferred sales charge will be imposed on any purchase. ² Class C shares are subject to a Contingent Deferred Sales Charge of 1.00% on any shares sold within 12 months of owning them and 0.50% during months 13-18. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 5 Zacks Small-Cap Core Fund FUND PERFORMANCE at November 30, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the Russell 2000 Index.Results include reinvestment of all dividends and capital gains. The Russell 2000 Index measures the performance of the small-cap value segment of the U.S. equity universe.The index does not reflect expenses, fees or sales charge, which would lower performance.This index is unmanaged, not available for investment. Average Annual Total Returns as of November 30, 2013 1 Year 2 Years Since Inception (6/30/11) Zacks Small-Cap Core Fund 48.24% 31.88% 21.78% Russell 2000 Index 40.99% 26.27% 15.91% The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (888) 453-4003. Gross and net expense ratios for the Fund are 29.04% and 1.39%, respectively, which are the amounts stated in the current prospectus as of the date of this report. The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect until March 31, 2016. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 6 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 Number of Shares Value COMMON STOCKS – 98.2% BASIC MATERIALS – 2.1% Monsanto Co. $ PPG Industries, Inc. COMMUNICATIONS – 12.7% AT&T, Inc. Ciena Corp.* Corning, Inc. eBay, Inc.* Google, Inc. - Class A* NICE Systems Ltd. - ADR Splunk, Inc.* TIBCO Software, Inc.* Time Warner, Inc. Verizon Communications, Inc. Walt Disney Co. CONSUMER, CYCLICAL – 12.4% Brinker International, Inc. Delta Air Lines, Inc. General Motors Co.* GNC Holdings, Inc. - Class A Hanesbrands, Inc. Home Depot, Inc. Lear Corp. Macy's, Inc. Michael Kors Holdings Ltd.* Nu Skin Enterprises, Inc. - Class A Wal-Mart Stores, Inc. CONSUMER, NON-CYCLICAL – 24.3% Actavis PLC* Amgen, Inc. Cintas Corp. Colgate-Palmolive Co. Covance, Inc.* General Mills, Inc. Genpact Ltd.* Gilead Sciences, Inc.* Hain Celestial Group, Inc.* Hanger, Inc.* Hershey Co. Johnson & Johnson 7 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Kimberly-Clark Corp. $ Kroger Co. McKesson Corp. Medtronic, Inc. PepsiCo, Inc. Perrigo Co. PLC Pfizer, Inc. Procter & Gamble Co. Roche Holding A.G. - ADR Sanofi - ADR St. Jude Medical, Inc. Tyson Foods, Inc. - Class A ENERGY – 9.6% Baker Hughes, Inc. Chevron Corp. Clean Energy Fuels Corp.* Exxon Mobil Corp. Marathon Oil Corp. Royal Dutch Shell PLC - ADR Schlumberger Ltd. SM Energy Co. FINANCIAL – 15.8% Allstate Corp. American Express Co. Ares Capital Corp. Bank of America Corp. BlackRock, Inc. Citigroup, Inc. East West Bancorp, Inc. Hospitality Properties Trust - REIT Jones Lang LaSalle, Inc. Marsh & McLennan Cos., Inc. Prudential Financial, Inc. 1 Rayonier, Inc. - REIT 22 SVB Financial Group* Travelers Cos., Inc. U.S. Bancorp Visa, Inc. - Class A Wells Fargo & Co. 8 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL – 9.6% A.O. Smith Corp. $ Applied Industrial Technologies, Inc. FEI Co. Flowserve Corp. Honeywell International, Inc. Hubbell, Inc. - Class B Middleby Corp.* Snap-on, Inc. United Parcel Service, Inc. - Class B Wabtec Corp. TECHNOLOGY – 8.4% 3D Systems Corp.* Apple, Inc. Cognizant Technology Solutions Corp. - Class A* EMC Corp. Intel Corp. Lam Research Corp.* Power Integrations, Inc. QUALCOMM, Inc. SanDisk Corp. Ultimate Software Group, Inc.* Xilinx, Inc. UTILITIES – 3.3% American States Water Co. California Water Service Group NiSource, Inc. Northeast Utilities Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $28,266,410) Principal Amount SHORT-TERM INVESTMENTS – 1.6% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $586,570) 9 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 TOTAL INVESTMENTS – 99.8% (Cost $28,852,980) $ Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 10 Zacks All-Cap Core Fund SUMMARY OF INVESTMENTS As of November 30, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 24.3% Financial 15.8% Communications 12.7% Consumer, Cyclical 12.4% Industrial 9.6% Energy 9.6% Technology 8.4% Utilities 3.3% Basic Materials 2.1% Total Common Stocks 98.2% Short-Term Investments 1.6% Total Investments 99.8% Other Assets in Excess of Liabilities 0.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 11 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 Number of Shares Value COMMON STOCKS – 99.3% BASIC MATERIALS – 2.0% Eastman Chemical Co. 1 $ COMMUNICATIONS – 7.3% AT&T, Inc. 1 Google, Inc. - Class A*1 Time Warner, Inc. 1 Vodafone Group PLC - ADR1 CONSUMER, CYCLICAL – 21.6% American Woodmark Corp.* Cheesecake Factory, Inc. Cinemark Holdings, Inc. 1 General Motors Co.* 1 Lennar Corp. - Class A1 Lowe's Cos., Inc. 1 Macy's, Inc. 1 Polaris Industries, Inc. 1 TJX Cos., Inc. 1 Tractor Supply Co. 1 UniFirst Corp. 1 VF Corp. 1 W.W. Grainger, Inc. 1 Wal-Mart Stores, Inc. 1 Whirlpool Corp. 1 CONSUMER, NON-CYCLICAL – 31.7% Abbott Laboratories1 Acadia Healthcare Co., Inc.* Align Technology, Inc.* Amgen, Inc. 1 Bio-Rad Laboratories, Inc. - Class A*1 Coca-Cola Enterprises, Inc. Deluxe Corp. 1 Genpact Ltd.* 1 Green Mountain Coffee Roasters, Inc.* 1 Hain Celestial Group, Inc.* 1 Hershey Co. 1 Jazz Pharmaceuticals PLC*1 Johnson & Johnson1 Kroger Co. 1 McKesson Corp. 1 Mead Johnson Nutrition Co. 1 On Assignment, Inc.* 1 12 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) PepsiCo, Inc. 1 $ Roche Holding A.G. - ADR1 Salix Pharmaceuticals Ltd.* 1 St. Jude Medical, Inc. Teva Pharmaceutical Industries Ltd. - ADR1 Total System Services, Inc. 1 Towers Watson & Co. - Class A1 Tyson Foods, Inc. - Class A1 VCA Antech, Inc.* 1 West Pharmaceutical Services, Inc. 1 FINANCIAL – 3.8% Allstate Corp. Bank of America Corp. 1 Hospitality Properties Trust - REIT1 U.S. Bancorp1 INDUSTRIAL – 19.8% AMERCO*1 Granite Construction, Inc. 1 Honeywell International, Inc. 1 Hubbell, Inc. - Class B1 IDEX Corp. 1 Kirby Corp.* 1 Methode Electronics, Inc. 1 Old Dominion Freight Line, Inc.* 1 Packaging Corp. of America1 Snap-on, Inc. 1 Teledyne Technologies, Inc.* 1 Thermo Fisher Scientific, Inc. 1 Union Pacific Corp. 1 United Parcel Service, Inc. - Class B1 United Technologies Corp. 1 TECHNOLOGY – 11.5% Apple, Inc. Broadridge Financial Solutions, Inc. 1 Check Point Software Technologies Ltd.* 1 Cognizant Technology Solutions Corp. - Class A*1 EMC Corp. 1 Fortinet, Inc.* Informatica Corp.* 13 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Intel Corp. 1 $ Lam Research Corp.* Pegasystems, Inc. 1 QUALCOMM, Inc. 1 Synopsys, Inc.* 1 UTILITIES – 1.6% NorthWestern Corp. 1 TOTAL COMMON STOCKS (Cost $11,983,169) TOTAL INVESTMENTS – 99.3% (Cost $11,983,169) Other Assets in Excess of Liabilities – 0.7% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – 99.3% COMMON STOCKS – 96.8% BASIC MATERIALS – 2.2% ) Ashland, Inc. ) ) BHP Billiton Ltd. - ADR ) ) Domtar Corp. ) ) COMMUNICATIONS – 7.8% ) America Movil S.A.B. de C.V. - ADR ) ) Anixter International, Inc.* ) ) Harris Corp. ) ) NETGEAR, Inc.* ) ) Rackspace Hosting, Inc.* ) ) Symantec Corp. ) ) Thomson Reuters Corp. ) ) VeriSign, Inc.* ) ) Windstream Holdings, Inc. ) ) CONSUMER, CYCLICAL – 21.2% ) AutoZone, Inc.* ) ) Boyd Gaming Corp.* ) ) Carnival Corp. ) ) Cash America International, Inc. ) ) Coach, Inc. ) ) Crocs, Inc.* ) ) DSW, Inc. - Class A ) 14 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) ) Family Dollar Stores, Inc. $ ) ) Fastenal Co. ) ) Finish Line, Inc. - Class A ) ) Kohl's Corp. ) ) Lululemon Athletica, Inc.* ) ) Nordstrom, Inc. ) ) NVR, Inc.* ) ) Owens & Minor, Inc. ) ) PetMed Express, Inc. ) ) Vitamin Shoppe, Inc.* ) ) CONSUMER, NON-CYCLICAL – 31.3% ) Abaxis, Inc. ) ) ADT Corp. ) ) AMBEV S.A. - ADR ) ) AstraZeneca PLC - ADR ) ) Automatic Data Processing, Inc. ) ) Baxter International, Inc. ) ) Chemed Corp. ) ) Dean Foods Co.* ) ) Fresh Del Monte Produce, Inc. ) ) Gartner, Inc.* ) ) Hertz Global Holdings, Inc.* ) ) Hologic, Inc.* ) ) Hormel Foods Corp. ) ) Hospira, Inc.* ) ) Merck & Co., Inc. ) ) Mindray Medical International Ltd. - ADR ) ) Mondelez International, Inc. - Class A ) ) Monster Beverage Corp.* ) ) Novo Nordisk A/S - ADR ) ) Post Holdings, Inc.* ) ) Quest Diagnostics, Inc. ) ) Reynolds American, Inc. ) ) Team, Inc.* ) ) Valeant Pharmaceuticals International, Inc.* ) ) FINANCIAL – 4.1% ) Banco Santander SA - ADR ) ) Popular, Inc.* ) 15 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) FINANCIAL (Continued) ) Progressive Corp. $ ) ) INDUSTRIAL – 19.5% ) Albany International Corp. - Class A ) ) C.H. Robinson Worldwide, Inc. ) ) Canadian National Railway Co. ) ) CLARCOR, Inc. ) ) Colfax Corp.* ) ) CSX Corp. ) ) Donaldson Co., Inc. ) ) Eaton Corp. PLC ) ) FLIR Systems, Inc. ) ) Forward Air Corp. ) ) General Dynamics Corp. ) ) Jabil Circuit, Inc. ) ) Landstar System, Inc. ) ) Rockwell Collins, Inc. ) ) Silgan Holdings, Inc. ) ) Simpson Manufacturing Co., Inc. ) ) Stanley Black & Decker, Inc. ) ) Tetra Tech, Inc.* ) ) TECHNOLOGY – 9.4% ) Accenture PLC - Class A ) ) Analog Devices, Inc. ) ) Fair Isaac Corp. ) ) Fairchild Semiconductor International, Inc.* ) ) Hittite Microwave Corp.* ) ) Oracle Corp. ) ) SAP A.G. - ADR ) ) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR ) ) UTILITIES – 1.3% ) Exelon Corp. ) TOTAL COMMON STOCKS (Proceeds $13,493,655) ) EXCHANGE-TRADED FUNDS – 2.5% ) SPDR S&P rust ) 16 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Number of Shares Value SECURITIES SOLD SHORT (Continued) EXCHANGE-TRADED FUNDS (Continued) ) SPDR S&P Metals & Mining ETF $ ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $396,660) ) TOTAL SECURITIES SOLD SHORT (Proceeds $13,890,315) $ ) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. See accompanying Notes to Financial Statements. 17 Zacks Market Neutral Fund SUMMARY OF INVESTMENTS As of November 30, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 31.7% Consumer, Cyclical 21.6% Industrial 19.8% Technology 11.5% Communications 7.3% Financial 3.8% Basic Materials 2.0% Utilities 1.6% Total Common Stocks 99.3% Total Investments 99.3% Other Assets in Excess of Liabilities 0.7% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 18 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 Number of Shares Value COMMON STOCKS – 98.2% BASIC MATERIALS – 2.7% KapStone Paper and Packaging Corp. $ Shiloh Industries, Inc. COMMUNICATIONS – 6.2% 1-800-Flowers.com, Inc. - Class A* ePlus, Inc. Extreme Networks, Inc.* Lionbridge Technologies, Inc.* MDC Partners, Inc. - Class A Perficient, Inc.* Salem Communications Corp. - Class A Stamps.com, Inc.* CONSUMER, CYCLICAL – 15.1% Culp, Inc. Daktronics, Inc. Federal-Mogul Corp.* Flexsteel Industries, Inc. Jack in the Box, Inc.* Johnson Outdoors, Inc. - Class A Kirkland's, Inc.* Libbey, Inc.* Modine Manufacturing Co.* Monarch Casino & Resort, Inc.* Multimedia Games Holding Co., Inc.* Papa John's International, Inc. PC Connection, Inc.* Republic Airways Holdings, Inc.* Rite Aid Corp.* ScanSource, Inc.* Stein Mart, Inc. Superior Industries International, Inc. Systemax, Inc. Universal Electronics, Inc.* CONSUMER, NON-CYCLICAL – 16.6% Alico, Inc. AMN Healthcare Services, Inc.* CryoLife, Inc. Exactech, Inc.* Huron Consulting Group, Inc.* Insys Therapeutics, Inc.* 19 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Inter Parfums, Inc. $ J&J Snack Foods Corp. Korn/Ferry International* Lannett Co., Inc.* National Healthcare Corp. Navigant Consulting, Inc.* Omega Protein Corp.* Prestige Brands Holdings, Inc.* Providence Service Corp.* Synutra International, Inc.* Utah Medical Products, Inc. ENERGY – 0.6% Tesco Corp.* FINANCIAL – 19.7% Center Bancorp, Inc. CoBiz Financial, Inc. Credit Acceptance Corp.* EMC Insurance Group, Inc. Employers Holdings, Inc. FBL Financial Group, Inc. - Class A GAMCO Investors, Inc. - Class A Global Indemnity PLC* Lakeland Financial Corp. MarketAxess Holdings, Inc. Navigators Group, Inc.* Pzena Investment Management, Inc. - Class A Safety Insurance Group, Inc. Saul Centers, Inc. - REIT Sierra Bancorp State Auto Financial Corp. United Fire Group, Inc. West Bancorporation, Inc. INDUSTRIAL – 19.1% Alamo Group, Inc. AMERCO* Chase Corp. CIRCOR International, Inc. CTS Corp. Electro Scientific Industries, Inc. Exponent, Inc. 20 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Federal Signal Corp.* $ Gorman-Rupp Co. Graphic Packaging Holding Co.* Littelfuse, Inc. Methode Electronics, Inc. Northwest Pipe Co.* Powell Industries, Inc. Rexnord Corp.* Teledyne Technologies, Inc.* U.S. Ecology, Inc. Universal Truckload Services, Inc. TECHNOLOGY – 11.5% DSP Group, Inc.* Electronics For Imaging, Inc.* Exar Corp.* Geeknet, Inc.* Mentor Graphics Corp. PDF Solutions, Inc.* Pegasystems, Inc. Pericom Semiconductor Corp.* SS&C Technologies Holdings, Inc.* Supertex, Inc. Syntel, Inc. Ultra Clean Holdings, Inc.* Virtusa Corp.* UTILITIES – 6.7% California Water Service Group IDACORP, Inc. NorthWestern Corp. Southwest Gas Corp. UNS Energy Corp. TOTAL COMMON STOCKS (Cost $33,671,959) 21 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Principal Amount Value SHORT-TERM INVESTMENTS – 2.1% $ UMB Money Market Fiduciary, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $819,780) TOTAL INVESTMENTS – 100.3% (Cost $34,491,739) Liabilities in Excess of Other Assets – (0.3)% ) TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 22 Zacks Small-Cap Core Fund SUMMARY OF INVESTMENTS As of November 30, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Financial 19.7% Industrial 19.1% Consumer, Non-cyclical 16.6% Consumer, Cyclical 15.1% Technology 11.5% Utilities 6.7% Communications 6.2% Basic Materials 2.7% Energy 0.6% Total Common Stocks 98.2% Short-Term Investments 2.1% Total Investments 100.3% Liabilities in Excess of Other Assets (0.3)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 23 Zacks Funds STATEMENTS OF ASSETS AND LIABILITIES As of November 30, 2013 All-Cap Market Core Fund Neutral Fund Assets: Investments, at value (cost $28,852,980 and $11,983,169, respectively) $ $ Cash - Cash deposited with broker for securities sold short - Receivables: Investment securities sold Fund shares sold - Dividends and interest Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $0 and $13,890,315, respectively) - Payables: Investment securities purchased Dividends on securities sold short and interest expense - Fund shares redeemed - Advisory fees Distribution fees (Note 7) Auditing fees Fund accounting fees Transfer agent fees and expenses Fund administration fees Custody fees Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ Accumulated net investment loss ) ) Accumulated net realized loss on investments ) ) Net unrealized appreciation (depreciation) on: Investments Securities sold short - ) Net Assets $ $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ $ Shares of beneficial interest issued and outstanding Redemption price per share $ $ Maximum sales charge (5.75% of offering price)1 Maximum offering price per share $ $ Class C Shares: Net assets applicable to shares outstanding $ $ Shares of beneficial interest issued and outstanding Offering and redemption price per share2 $ $ 1 On sales of $50,000 or more, the sales charge will be reduced. 2 Class C Shares of the Fund are subject to a Contingent Deferred Sales Charge ("CDSC") of 1.00% on any shares sold within 12 months of the date of purchase and 0.50% during months 13-18. See accompanying Notes to Financial Statements. 24 Zacks Funds STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2013 Small-Cap Core Fund Assets: Investments, at value (cost $34,491,739) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Advisory fees Distribution fees (Note 7) Auditing fees Offering costs - Advisor Custody fees Fund accounting fees Transfer agent fees and expenses Fund administration fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 25 Zacks Funds STATEMENTS OF OPERATIONS For the Year Ended November 30, 2013 All-Cap Market Core Fund Neutral Fund Investment Income: Dividends (net of foreign withholding taxes of $3,883 and $2,259, respectively) $ $ Interest 87 Total investment income Expenses: Advisory fees Distribution fees - Class C (Note 7) Distribution fees - Class A (Note 7) Fund administration fees Fund accounting fees Transfer agent fees and expenses Registration fees Auditing fees Custody fees Shareholder reporting fees Legal fees Miscellaneous Chief Compliance Officer fees Trustees' fees and expenses Insurance fees Dividends on securities sold short - Interest expense - Total expenses Advisory fees waived ) ) Net expenses Net investment loss ) ) Realized and Unrealized Gain (Loss) on Investments and Securities Sold Short: Net realized gain (loss) on: Investments Securities sold short - ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments ) Securities sold short - ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain (loss) on investments and securities sold short ) Net Increase (Decrease) in Net Assets from Operations $ $ ) See accompanying Notes to Financial Statements. 26 Zacks Funds STATEMENT OF OPERATIONS For the Year Ended November 30, 2013 Small-Cap Core Fund Investment Income: Dividends (net of foreign withholding taxes of $504) $ Interest 67 Total investment income Expenses: Advisory fees Distribution fees (Note 7) Fund administration fees Fund accounting fees Transfer agent fees and expenses Custody fees Registration fees Auditing fees Legal fees Shareholder reporting fees Chief Compliance Officer fees Trustees' fees and expenses Miscellaneous Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 27 Zacks Funds STATEMENTS OF CHANGES IN NET ASSETS All-Cap Core Fund For the Year Ended For the Year Ended November 30, 2013 November 30, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment income (loss) $ ) $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to shareholders: From net investment income: Class A ) - Total distributions to shareholders ) - Capital Transactions: Net proceeds from shares sold: Class A Class C Reinvestment of distributions: Class A - Cost of shares redeemed: Class A1 ) ) Class C2 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold: Class A Class C Shares reinvested: Class A - Shares redeemed: Class A ) ) Class C ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $617 and $48, respectively. 2 Net of redemption fee proceeds of $14 and $703, respectively. See accompanying Notes to Financial Statements. 28 Zacks Funds STATEMENTS OF CHANGES IN NET ASSETS Market Neutral Fund For the Year Ended For the Year Ended November 30, 2013 November 30, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments and securities sold short Net change in unrealized appreciation/depreciation on investments and securities sold short ) Net increase (decrease) in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold: Class A Class C Cost of shares redeemed: Class A1 ) ) Class C2 ) ) Net decrease in net assets from capital transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Class A Class C Shares redeemed: Class A ) ) Class C ) ) Net decrease in capital share transactions ) ) 1 Net of redemption fee proceeds of $483 and $1,601, respectively. 2 Net of redemption fee proceeds of $0 and $0, respectively. See accompanying Notes to Financial Statements. 29 Zacks Funds STATEMENTS OF CHANGES IN NET ASSETS Small-Cap Core Fund For the Year Ended For the Year Ended November 30, 2013 November 30, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment income (loss) $ ) $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to shareholders: From net investment income ) ) From net realized gains ) - Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold Shares reinvested 7 Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $7,962 and $1,703, respectively. See accompanying Notes to Financial Statements. 30 Zacks Funds Market Neutral Fund STATEMENT OF CASH FLOWS For the Year Ended November 30, 2013 Increase in Cash: Cash flows provided by (used for) operating activities: Net decrease in net assets resulting from operations $ ) Adjustments to reconcile net increase in net assets from operations to net cash from operating activities: Purchase of investment securities ) Sale of investment securities Sale of short-term investment securities, net Closed short sale transactions ) Proceeds from short sale transactions Decrease in deposits with brokers for short sales Decrease in dividends and interest receivable Decrease in receivables for investment securities sold Decrease in prepaid expenses Increase in payables for investment securities purchased Decrease in dividends on securities sold short and interest expense payable ) Decrease in accrued expenses ) Net realized gain on investments ) Net change in unrealized appreciation/depreciation on investments Net cash provided by operating activities Cash flows provided by (used for) financing activities: Proceeds from shares sold Payment on shares redeemed ) Net cash used for financing activities ) Net Increase in Cash Cash: Beginning balance Ending balance $ See accompanying Notes to Financial Statements. 31 Zacks Funds All-Cap Core Fund1 FINANCIAL HIGHLIGHTS ― Class A Per share operating performance. For a capital share outstanding throughout each period. For the For the For the For the For the Year Ended Year Ended Year Ended Year Ended Year Ended November 30, 2013 November 30, 2012 November 30, 2011 November 30, 2010 November 30, 2009 Net asset value, beginning of period $ Income from Investment Operations: Net investment income 2 2 2 - 2 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) - - ) - From net realized gain - Total distributions ) - - ) - Redemption fee proceeds - 3 - 3 - 3 - 3 - 3 Net asset value, end of period $ Total return4 % Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed %) %) %) %) %) After fees waived and expenses absorbed % Portfolio turnover rate 69
